NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Applicant’s Reply (21 April 2022) has substantively amended claims 1 and 4–16 in a way that distinguishes them from the cited prior art. Claim 1 is illustrative, and is reproduced below for reference:
Claim 1
“1. (Currently Amended) A diaphragm for use in an audio transducer
“[the transducer] comprises a higher frequency transducer and a lower frequency transducer having a first voice coil,
“the diaphragm being a component of the lower frequency transducer and being arranged coaxially with the higher frequency transducer,
“the higher frequency transducer is mounted to the lower frequency transducer, and
“the higher frequency transducer includes a second voice coil, a secondary diaphragm and a magnet,
“the diaphragm comprising: an outer edge and an inner edge, and the outer edge and the inner edge are substantially circular,
“a first surface defining a forward-facing surface, the forward-facing surface has a profile that all is a same convex curve in shape, and the forward-facing surface is from the outer edge to the inner edge of the diaphragm, 
“wherein the secondary diaphragm of the higher frequency transducer is located within the horn and the inner edge; and
“an opposing second surface defining a rearward-facing surface, the rearward-facing surface has a profile that all is linear in shape, and the rearward-facing surface is from the outer edge to the inner edge of the diaphragm,
“wherein a geometry of the first surface is independent of a geometry of the second surface and the profile of the cross-section shape of the diaphragm in all radial directions is consistent.”

Table 1
The claim amendments specify that the claimed diaphragm includes an outer edge and an inner edge that are substantially circular. The first, or forward-facing, surface of the diaphragm follows a convex curve between the outer and inner edges. The second, or rearward-facing, surface of the diaphragm follows a linear shape between the outer and inner edges. Moreover, the diaphragm’s cross-sectional shape is consistent in all radial directions.
The limitations added by amendment, taken in combination with all the others, defines an invention that is patentably distinct from the cited prior art. In particular, the closest prior art reference is the Baird reference (US Patent Application Publication 2017/0048610). Baird similarly describes a coaxial loudspeaker with a low-frequency diaphragm configured to act as a horn for the high-frequency speaker component. Baird’s diaphragm cross-section, however, is not radially symmetric. As seen in Baird at FIG.1, the horn section is positioned to extend over only a limited arc of the diaphragm’s surface. The horn section does not extend between the outer and inner edge. The horn section is not symmetric over all radial directions. Moreover, the diaphragm’s front surface does not include the same convex horn shape over its entire surface. For the foregoing reasons, the claims are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

7/16/2022